                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 ALLEN TAYLOR                                                              CIVIL ACTION

 VERSUS                                                                    NO. 18-8941

 B&J MARTIN, INC., ET AL.                                                  SECTION A(1)

                                    ORDER AND REASONS

       Before the Court is a Motion for Reconsideration (Rec. Doc. 45) filed by Defendants

Lege Consulting Services, LLC and Corey T. Gardiner (herein after collectively referred to as

“Defendants”). Plaintiff Allen Taylor opposes the motion. (Rec. Doc. 47). Defendants replied

(Rec. Doc. 50), and Plaintiff filed a sur-reply (Rec. Doc. 53). The Motion, set for submission on

July 10, 2019, is before the Court on the briefs without oral argument. Having considered the

motion and memoranda of counsel, the record, and the applicable law, the Court finds that the

Motion for Reconsideration (Rec. Doc. 45) is DENIED for the reasons set forth below and in

the Order and Reasons (Rec. Doc. 44).

       Plaintiff was employed as a seaman by B & J Martin, Inc. aboard the F/V DUSTY

DAWN. (Rec. Doc. 1 Complaint, ¶ 5). On October 14, 2015, Plaintiff stepped on a cigarette

lighter and fell on the deck of the vessel sustaining various injuries. (Id. at 6). On September 26,

2018, Plaintiff filed the instant suit pursuant to the Jones Act and General Maritime Law naming

B &J Martin, Inc. (“B & J Martin”) and Rooster Oil & Gas, LLC (“Rooster Oil”) as defendants.

(Id. at 1-3). On February 1, 2019, Plaintiff filed the First Supplemental and Amended Complaint

(Rec. Doc. 10) naming two additional defendants, Corey T. Gardiner (“Gardiner”) and Lege’s

Consulting Services, LLC (“Lege Consulting”). (Rec. Doc. 10 ¶ 7). Defendants filed a Motion to

Dismiss (Rec. Doc. 15) moving the Court to dismiss Plaintiff’s claims against Gardiner and Lege

Consulting as time-barred and prescribed pursuant to 46 U.S.C. § 30106. On June 10, 2019, the
                                                1 of 3
Court denied Defendants’ motion finding that the filing of the Amended Complaint relates back

to the filing date of the Complaint pursuant to Federal Rule of Civil Procedure 15(c)(1).

Defendants now request the Court to reconsider its Order and Reasons (Rec. Doc. 44).

       The Federal Rules of Civil Procedure do not recognize a motion for reconsideration. Bass

v. United States Dep't of Agric., 211 F.3d 959, 962 (5th Cir. 2000). Nevertheless, the Fifth Circuit

has treated a motion for reconsideration as a motion to alter or amend judgment pursuant to Rule

59(e) of the Federal Rules of Civil Procedure when filed twenty-eight days after entry of the

judgment from which relief is being sought. Hamilton Plaintiffs v. Williams Plaintiffs, 147 F.3d

367, 371 n.10 (5th Cir. 1998); see also Fed. R. Civ. P. 59(e). A Rule 59(e) motion may be granted

on four grounds: “(1) to correct manifest errors of law or fact upon which judgment is based, (2)

the availability of new evidence, (3) the need to prevent manifest injustice, or (4) an intervening

change in controlling law.” Lines v. Fairfield Ins. Co., No. 08–1045, 2010 WL 4338636, at *1

(E.D. La. Oct. 21, 2010) (citing Peterson v. Cigna Group Ins., No. 99–2112, 2002 WL 1268404,

at *2 (E.D. La. June 5, 2002)). “The Court enjoys considerable discretion in granting or denying

such a motion.” Gabarick v. Laurin Mar. (America) Inc., No. 08–4007, 2010 WL 5437391, at *5

(E.D. La. Dec. 23, 2010) (citing Boyd's Bit Serv., Inc. v. Specialty Rental Tool & Supply, Inc., 332

F.Supp.2d 938, 939 (W.D. La 2004)). The Fifth Circuit has held that a Rule 59(e) motion is not

the proper vehicle for “rehashing evidence, legal theories, or arguments that could have been

offered or raised before the entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479

(5th Cir. April 2004).


       Defendants argue that this Court committed manifest legal error because Plaintiff failed

to satisfy his burden of proof to allow relation back of his First Supplemental and Amending

Complaint, and his claims against Lege Consulting and Gardiner have prescribed under the
                                               2 of 3
applicable statute of limitations. (Rec. Doc. 45, p. 1). Fifth Circuit long standing precedent

establishes great discretion in this Court to grant or deny motions for reconsideration and that the

motion should not be used to re-litigate old matters. Considering the legal standard and the

arguments presented by the parties, the Court denies Defendants’ Motion for Reconsideration

(Rec. Doc. 45).

I.     Conclusion

       Accordingly;

       IT IS ORDERED that Defendants’ Motion for Reconsideration (Rec. Doc. 45) is

DENIED.

       New Orleans, Louisiana, this 26th day of July, 2019



                                                         __________________________________
                                                                 JUDGE JAY C. ZAINEY
                                                          UNITED STATES DISTRICT JUDGE




                                               3 of 3
4 of 3
